Case 19-61608-grs             Doc 75       Filed 01/13/20 Entered 01/13/20 12:00:22                    Desc Main
                                           Document      Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY
                                      LONDON DIVISION

                                      )
 In re:                               )                       Chapter 11
                                      )
                                 1
 Americore Holdings, LLC, et al.,     )                       Case No. 19-61608-grs
                                      )
        Debtors.                      )                       Jointly Administered
                                      )
                                      )                       Honorable Gregory R. Schaaf
                                      )
______________________________________

 INTERIM ORDER AUTHORIZING THE DEBTORS TO (I) CONTINUE INSURANCE
    COVERAGE ENTERED INTO PREPETITION AND SATSIFY PREPETITION
    OBLIGATIONS RELATED THERE TO; (II) RENEW AMEND, SUPPLEMENT,
  EXTEND, OR PURCHASE INSURANCE POLICIES; (III) HONOR THE TERMS OF
THE PREMIUM FINANCING AGREEMENTS AND PAY PREMIUMS THEREUNDER;
   AND (IV) ENTER INTO NEW PREMIUM FINANCING AGREEMENTS IN THE
                    ORDINARY COURSE OF BUSINESS

           Upon consideration of the motion (the “Motion”)2 for entry of an interim order (this

“Interim Order”) granting the Debtors authority to (i) continue insurance covered entered into

prepetition obligations related thereto; (ii) renew, amend, supplement, extend, or purchase

Insurance Policies (as defined below); (iii) honor the terms of the Premium Financing

Agreements (as defined below) and pay premiums thereunder; and (iv) enter into new Premium

Financing Agreements in the ordinary course of business, all as fully set forth in the Motion; the

Court having reviewed the Motion; the Court having found that (i) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is proper in this district


1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
2
    Capitalized terms not otherwise defined herein shall have the same meaning given to them in the Motion.
Case 19-61608-grs         Doc 75      Filed 01/13/20 Entered 01/13/20 12:00:22            Desc Main
                                      Document      Page 2 of 4


pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. §

157(b), and (iv) notice of the Motion was sufficient under the circumstances; and the Court

having determined that good and sufficient cause having been shown;

IT IS HEREBY ORDERED THAT:

         1.     The Motion is GRANTED on an interim basis as set forth herein.

         2.     The Debtors are authorized, but not directed, to continue the Insurance Policies,

and, in their sole discretion, pay and honor any prepetition amounts outstanding under, or

postpetition obligations related to, the Insurance Policies in the ordinary course of business and

to pay any prepetition amounts due in connection therewith.

         3.     The Debtors are authorized, but not directed, to renew, amend, supplement,

extend, or purchase insurance policies, and to enter into premium financing agreements as

necessary, to the extent that the Debtors determine, in their sole discretion, that such action is in

the best interest of their estates.

         4.     The Debtors are authorized, but not directed, to pay any Insurance Deductibles in

the ordinary course of business without further Court order.

         5.     The Debtors are, in their sole discretion, authorized to honor their obligations

under the Premium Financing Agreements without interruption and in accordance with the same

practices and procedures as were in effect prior to the commencement of the Debtors’ Chapter 11

Cases.

         6.     The Debtors are authorized, but not directed, to pay any Brokerage Fees in the

ordinary course of business without further Court order.

         7.     Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the



                                                  2
Case 19-61608-grs       Doc 75      Filed 01/13/20 Entered 01/13/20 12:00:22            Desc Main
                                    Document      Page 3 of 4


validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ right to

dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Interim Order or the Motion; (e) a request or authorization to assume any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a

waiver of the Debtors’ rights under the Bankruptcy Code or any other applicable law.

       8.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests.

when presented for payment, and all such banks and financial institutions are authorized to rely

on the Debtors’ designation of any particular check or electronic payment request as approved by

this Interim Order.

       9.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in

connection with any Insurance Policies.

       10.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       11.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

Local Rules are satisfied by such notice.

       12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order are immediately effective and enforceable upon its entry.

       13.     The Debtors are authorized to take all actions necessary to effectuate the relief



                                                 3
       Case 19-61608-grs          Doc 75        Filed 01/13/20 Entered 01/13/20 12:00:22                         Desc Main
                                                Document      Page 4 of 4


                granted in this Interim Order in accordance with the Motion.

                       14.     This Court shall retain jurisdiction with respect to all mattes arising from or

                related to the implementation of this Interim Order.




                Tendered by:
                /s/ James R. Irving
                James R. Irving
                April A. Wimberg
                Christopher B. Madden
                BINGHAM GREENEBAUM DOLL LLP
                3500 PNC Tower
                101 South Fifth Street
                Louisville, Kentucky 40202
                Telephone: (502) 587-3606
                Facsimile: (502) 587-3695
                Email: jirving@bgdlegal.com
                       awimberg@bgdlegal.com
                       cmadden@bgdlegal.com

                Proposed Counsel to the Debtors




                                                                 4



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                     Signed By:
                                                                     Gregory R. Schaaf
                                                                     Bankruptcy Judge
                                                                     Dated: Monday, January 13, 2020
                                                                     (grs)
